Appeal from an order and judgment (one paper) of the Supreme Court, Wayne County (Renee Forgensi Minarik, A.J.), entered October 26, 2007 in foreclosure actions. The order and judgment, among other things, dismissed all claims asserted by plaintiff against defendants-respondents in action Nos. 1 and 2 following a nonjury trial.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.